IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


              MARK STEVEN PARKER v. STATE OF TENNESSEE

                  Direct Appeal from the Circuit Court for Madison County
                             No. C05-31 Roger A. Page, Judge



                  No. W2005-00506-CCA-R3-PC - Filed November 21, 2005




The Petitioner, Mark Steven Parker, appeals the lower court’s denial of his petition for post-
conviction relief. The State has filed a motion requesting that this Court affirm the trial court
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The petition was filed outside the
applicable statute of limitation and is, therefore, time-barred. Accordingly, we affirm the trial court’s
dismissal.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN AND J.C.
MCLIN , JJ. joined.

Mark Steven Parker, pro se.

Paul G. Summers, Attorney General & Reporter; Brian C. Johnson, Assistant Attorney General, for
the appellee, the State of Tennessee.



                                   MEMORANDUM OPINION


        From the record before this Court, it appears that the Petitioner, Mark Steven Parker, entered
a guilty plea to one count of aggravated assault on June 25, 2003. An eight-year-sentence in the
Department of Correction was imposed. No appeal was taken of the sentence. On January 31, 2005,


                                                   1
the Petitioner filed a petition for post-conviction relief, alleging an involuntary guilty plea and the
ineffective assistance of trial counsel. In the petition, he acknowledged that the petition was time-
barred on its face but claimed that a “mental defect” tolled the time for tolling for the petition. No
explanation as to the “mental defect” is asserted in the petition.

        By order entered February 1, 2005, the trial court denied post-conviction relief, finding that
the petition was statutorily time-barred. The trial court related the contents of the Petitioner’s trial
record, including documents ordering mental evaluation, a letter dated February 27, 2003, stating
that the Petitioner met the standards for judicial commitment, and the court’s March 11, 2003, order
directing judicial forensic hospitalization. The trial court further acknowledged that the Petitioner
was discharged from the hospital and was deemed competent as of May 19, 2003.

         There is no dispute that the post-conviction petition was filed beyond the one-year statute of
limitation. Rather, the Petitioner relies upon an alleged “mental defect” to toll the one-year statute
of limitation. Our supreme court has held that the application of the statute of limitations could
violate due process if it denies a mentally incompetent petitioner a reasonable opportunity to seek
relief in a meaningful time and in a meaningful manner. Seals v. State, 23 S.W.3d 272, 279 (Tenn.
2000). The Court thus concluded that due process requires tolling of the statute of limitations during
a period of mental incompetency. Id.

         Our supreme court has subsequently emphasized that in order to rely on a tolling of the
statute of limitations based on mental incompetency, "it is incumbent upon a petitioner to include
allegations of fact in the petition establishing either timely filing or tolling of the statutory period."
State v. Nix, 40 S .W.3d 459, 464 (Tenn. 2001). "Failure to include sufficient factual allegations of
either compliance with the statute or incompetence requiring tolling will result in dismissal." Id.
The court emphasized that “to make a prima facie showing of incompetence requiring tolling of the
limitations period, a post-conviction petition must include specific factual allegations that
demonstrate the petitioner's inability to manage his personal affairs or understand his legal rights and
liabilities.” Id. In this regard, the high court cautioned that “[u]nsupported, conclusory, or general
allegations of mental illness will not be sufficient to require tolling and prevent summary dismissal
under [T.C.A. § 40-30-106(b) & (f)].” Id.

        The petition filed in the instant case alleges that the Petitioner has a “mental defect.” A two-
page addendum to the petition contains allegations that the Petitioner was being administered
“psyche medication” “after and during the plea bargaining process.” Neither the petition nor the
addendum contain allegations sufficient to toll of the statute of limitations or prevent summary
dismissal of the petition as time-barred. We cannot conclude that the application of the one-year
statute of limitation in this case violates the principles of due process. Accordingly, the trial court
properly determined that the petition was time-barred.

        A review of the record supports the State’s motion for affirmance pursuant to Rule 20, Rules




                                                    2
of the Court of Criminal Appeals. The State’s motion is granted and the judgment of the trial court
is affirmed.1 See Tenn. R. Ct. Crim. App. 20.




                                                                 ___________________________________
                                                              JOHN EVERETT WILLIAMS, JUDGE




   1
    Although not determinative of this Court’s ruling on the State’s motion, we note that the initial brief filed by
   the Petitioner in this matter fails to comply with Rule 27, Tennessee Rules of Appellate Procedure. The fact
   that the Petitioner is proceeding pro se does not excuse him from complying with the Rules of Appellate
   Procedure and the Rules of this Court. In this respect, had this Court not ruled in favor of the State on the
   instant motion, it is most likely that all issues on appeal would have been deemed waived by a subsequent panel
   of this Court . See T.R.A.P. 27; Tenn. R. Ct. Crim. App. 10.

                                                          3